Title: To George Washington from Brigadier General Casimir Pulaski, 25 January 1778
From: Pulaski, Casimir
To: Washington, George



My General
[Trenton, N.J., 25 January 1778]

I am altogether disappointed in my plans—not only the Country is laid waste, but there are people every where who have the right of first Comers. Magazines are formed to the right and left—the great quantity of Waggons belonging to the Hospital, make a great Consumption of forage—the Inhabitants of themselves are not inclined to supply us as they are not paid—I send the Letter of Major Clough—The three other Regiments still remain here, but they will have subsistence for no more than five days at most. If Your Excellency permits I will send the Cavalry towards Morris Town there we may take proper measures. in the mean time we may form a magazine here—and as the Campaign approaches, in the last month of our Winters Quarters—return here and continue the exercise which will teach us our Duty—I wait Your Excellencys orders and remain—Sir yours &ca.
